DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  F/D should be fully spelled out at least once.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandau (US 2015/0042527 A1), hereafter Brandau ‘527.
In claim 11, Brandau ‘527 discloses in Figs. 1, 4-5, a parabolic reflector antenna, comprising: 
a dish reflector ([0015] the feed waveguide 3a extends from the reflector dish (not shown)); 
a feed boom waveguide (3a) having a promixal end (near) coupled to said dish reflector ([0015] the feed waveguide 3a extends from the reflector dish (not shown)); and 
a sub-reflector assembly (1c) comprising a dielectric block (10c), which is coupled to a distal end (away) of said feed boom waveguide (3a), a sub-reflector (15c) on a distal end (20c) of the dielectric block (10c) and a choke plate (metal disk 80c has two air-filled, annular chokes 75c) adjacent the sub-reflector (15c), said choke plate having a maximum diameter (diameter of 80c) equal to or greater than an outer diameter of the sub-reflector (15c).
In claim 12, Brandau ‘527 further discloses the antenna of Claim 11, wherein said choke plate (80c) has at least one annular-shaped groove (75c) therein, which is spaced longitudinally relative to the distal end (20c) of the dielectric block (10c).
In claim 13, Brandau ‘527 further discloses the antenna of Claim 11, wherein said choke plate (metal disk 80c) and the sub-reflector (15c) comprise different materials (metal vs RF reflective coating).
In claim 14, Brandau ‘525 further discloses the antenna of Claim 13, wherein said choke plate comprises a metal (metal disk 80c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandau et al. (US 2013/0300621), hereafter Brandau ‘621, in view of Hills et al. (US 2012/0287007), hereafter Hills ‘007.
In claim 1, Brandau discloses a parabolic reflector antenna, comprising: 
a dish reflector (50 in Fig. 11) having an F/D ratio greater than 0.25 (Fig. 19 shows F/D of 0.298); 
a cylindrically-shaped shield (90) coupled to a periphery of said dish reflector (50); 
a feed boom waveguide (3) having a promixal end (near) coupled to said dish reflector (50); and 
a sub-reflector assembly (1) comprising a dielectric block (10 in Fig. 2b) coupled to a distal end of said feed boom (3) waveguide and a sub-reflector (15) adjacent a distal end of the dielectric block (10);
with the exception of disclosing a radiation absorbing sleeve wrapped around at least a majority of a length of said feed boom waveguide.
However, Hills teaches in Figs. 1 and 8, [0037] placement of a dielectric sleeve 21 over the waveguide boom between the reflector vertex region 10 of the reflector antenna 2 and the rear face of the boom disc 18. Thus, in the same principle, the dielectric sleeve 21, as taught by Hills can be used for wrapping around at least a majority of a length of said feed boom waveguide 3 of Brandau.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to observe that the scattered component can be reduced in the direction of the reflector periphery by the placement of a dielectric sleeve 21 over the waveguide boom.
7.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandau ‘527 in view of Hills ‘007.
In claim 15, Brandau ‘527 discloses the antenna of Claim 11; with the exception of disclosing a radiation absorbing sleeve wrapped around at least a majority of a length of said feed boom waveguide.
However, Hills teaches in Figs. 1 and 8, [0037] placement of a dielectric sleeve 21 over the waveguide boom between the reflector vertex region 10 of the reflector antenna 2 and the rear face of the boom disc 18. Thus, in the same principle, the dielectric sleeve 21, as taught by Hills can be used for wrapping around at least a majority of a length of said feed boom waveguide 3 of Brandau.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to observe that the scattered component can be reduced in the direction of the reflector periphery by the placement of a dielectric sleeve 21 over the waveguide boom.
In claim 16, Brandau ‘527 in view of Hills ‘007 discloses the antenna of Claim 15, with the exception of explicitly disclosing wherein said radiation absorbing sleeve (dielectric sleeve 21) comprises a material selected from a group consisting of foam, rubber, plastics and liquid-filled mediums. However, it is obvious in the art that dielectric sleeve 21 of Hills ‘007 could include rubber or plastics materials.
8.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandau ‘621 in view of Brandau ‘527, and further in view of Hills ‘007.

a dish reflector (50 in Fig. 11); 
a feed boom waveguide (3) having a promixal end (see Fig. 11) coupled to an interior of said dish reflector (50); 
a cylindrically-shaped shield  (90) coupled to a periphery of said dish reflector (50), said shield having a distal peripheral edge that is sufficiently spaced from the periphery of said dish reflector (50) so that a subtended angle between a longitudinal axis of said feed boom and a line extending from a focal point of said dish reflector to a point on the distal peripheral edge of said shield is about 50 degrees or less ([0061] the F/D ratio of the reflector dish 50 and the corresponding shield length may be varied to obtain a subtended angle, between the longitudinal axis and a line between the focal point and a distal periphery 54 of the shield 90 of 50 degrees or less; also see Fig. 18); 
a sub-reflector assembly (1) comprising a dielectric block (10) coupled to a distal end of said feed boom waveguide (3; see Figs. 2-3), a sub-reflector (15) on a distal end of the dielectric block (10);
 with the exception of disclosing a metal choke plate extending adjacent the sub-reflector; and a radiation absorbing sleeve wrapped around at least a majority of a length of said feed boom waveguide.
However, Brandau ‘527 discloses in Figs. 1 and 4-5, a sub-reflector assembly (1c) comprising a dielectric block (10c), which is coupled to a distal end (away) of said feed boom waveguide (3a), a sub-reflector (15c) on a distal end (20c) of the dielectric block (10c) and a choke plate (metal disk 80c has two air-filled, annular chokes 75c) adjacent the sub-reflector (15c), said choke plate having a maximum diameter (diameter of 80c) equal to or greater than an outer diameter of the sub-reflector (15c).
Further, However, Hills teaches in Figs. 1 and 8, [0037] placement of a dielectric sleeve 21 over the waveguide boom between the reflector vertex region 10 of the reflector antenna 2 and the rear face of the boom disc 18. Thus, in the same principle, the dielectric sleeve 21, as taught by Hills can be used for wrapping around at least a majority of a length of said feed boom waveguide 3 of Brandau ‘621. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to observe that the scattered component can be reduced in the direction of the reflector periphery by the placement of a dielectric sleeve 21 over the waveguide boom.
In claim 20, Brandau ‘621 in view of Brandau ‘527 and Hills discloses the antenna of Claim 19, wherein Brandau ‘527 further discloses said metal choke plate (80c) has a maximum diameter (diameter of the metal disk 80c in Figs. 4-5) equal to or greater than an outer diameter of the sub-reflector (15c) and has at least one annular-shaped groove (75c) therein, which is spaced longitudinally relative to the distal end of the dielectric block (10c).
Allowable Subject Matter
9.	Claims 2-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Related Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Baekelandt et al. (US 9,653,814) teaches a device for generating waveguide modes for use in a feed horn of a satellite antenna system.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844